DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-14 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the following title is suggested: INPUT DEVICE GENERATING VIBRATION AT PERIPHERAL REGIONS OF USER INTERFACES.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  Specifically, the claim languages such as “1st, 2nd and 3rd length(s)” in association with “1st, 2nd 3rd gesture(s)” fails to do so.  Correction is required. See MPEP §608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyodo (JP 2017-130021 A, IDS dated Mar. 2, 2021, hereinafter English translation provided by EPO).
	As to claim 1, Hyodo discloses an input device (Hyodo, FIG. 4, “touch pad 10”), comprising:
	a touch sensor (Hyodo, FIGS. 1-4, “the touch pad 10 is, for example, a touch sensor”) that detects a touch position touched by an 5operating body on an operation screen (Hyodo, FIGS. 1-4, “for detecting the position on the operation surface 11 touched with the operation finger”); 
	a vibrator (Hyodo, FIGS. 1-4, “actuator 12”) that is activated in an ultrasonic band (Hyodo, FIGS. 1-4, “actuator 12 vibrates with ultrasonic waves”) to provide haptic feedback on the operation screen (“which is a vibrating part which vibrates the operation surface 11 based on the detection result of the operation surface 11 and controls the frictional force between the finger 100 and the operation surface 11”); and 
	a controller (Hyodo, FIGS. 1-4, “control unit 14”) that is electrically connected to the touch sensor and the vibrator (Hyodo, FIGS. 1-4, “is connected to the touch pad 10 and the actuator 12”), 

	deactivates the vibrator when the touch sensor receives a third gesture having a third length longer than the second length and shorter than the first length in the predetermined direction from the 20initial position (Hyodo, FIGS. 6(a)-6(c), “when x = x 4 is reached, the finger reaches the target and the frictional force between the finger and the operation surface increases to f (E 2) (⟩ f (E 1)), and the second high friction region 57 . As a result, the speed of the finger is lowered, and the operator is presented with the feeling that the operation finger is stopped within the target (x 4 to x 5 to x 6)”).  
	As to claim 2, Hyodo discloses the input device according to claim 1, wherein the controller receives, as a second input different 25from the first input, an input made through a fourth gesture having a fourth length exceeding the first length in the predetermined direction from the initial position (Hyodo, FIGS. 4-7, “peripheral region 55 of the target is set as a region having a th gesture).  
	As to claim 3, Hyodo discloses the input device according to claim 1, wherein the controller further (i) calculates a moving speed of the operating body in the second gesture using an amount of change per unit time in the touch position detected by the touch sensor (Hyodo, FIGS. 4-6, e.g., “FIG. 6 (c) is a diagram showing the position of the finger and the speed of the finger (tracing speed). The operator performs a tracing operation from the point A (x = x 1) toward the target. By performing a tracing operation against the frictional force f (E 2), the speed is increased from zero speed at x = x 1 to reach the speed v 1 in the first high friction region 56”), and (ii) activates the vibrator with a drive voltage that decreases as the 35moving speed calculated increases (Hyodo, FIGS. 4-6, “when x = x 4 is reached, the finger reaches the target and the frictional force between the finger and the operation surface increases to f (E 2) (⟩ f (E 1)), and the second high friction region 57 . As a result, the speed of the finger is lowered, and the operator is presented with the feeling that the operation finger is stopped within the target (x 4 to x 5 to x 6)”).
	As to claim 4, Hyodo discloses the input device according to claim 3, wherein the controller activates the vibrator with the drive 5voltage corresponding to the moving speed according to a first relationship in which the drive voltage of the vibrator decreases as the moving speed increases at a decrease rate that is constant with respect to the increase of the moving speed (Hyodo, e.g., see FIG. 8(b), “In Modification 2, the drive voltage is controlled in two stages in the peripheral region 55. The drive voltage E 2 in the first high friction region 56 is made zero. When reaching the peripheral region 55 from the first high friction region 56, the driving voltage is changed from E 2 to E 4 at x = x 2. Further, at x = x 3, the drive voltage is changed from E 4 to E st relationship).  
	As to claim 5, Hyodo discloses the input device according to claim 3, wherein the controller activates the vibrator with the drive voltage corresponding to the moving speed according to a second relationship in which the drive voltage of the vibrator decreases as 15the moving speed increases at a decrease rate that decreases as the moving speed increases (Hyodo, e.g., see FIG. 6(c), “when x = x 4 is reached, the finger reaches the target and the frictional force between the finger and the operation surface increases to f (E 2) (⟩ f (E 1)), and the second high friction region 57 . As a result, the speed of the finger is lowered, and the operator is presented with the feeling that the operation finger is stopped within the target (x 4 to x 5 to x 6)”, Examiner interprets the pattern of the “drive voltage E” shown in FIG. 6(a) as the 2nd relationship).  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo (JP 2017-130021 A) in view of Masamoto et al. (JP 2019-153272 A, hereinafter English translation provided by EPO).
	As to claim 6, Hyodo fails to explicitly teach the input device according to claim 2, further comprising 20a load sensor that is included in the touch sensor and detects a touch load on the touch sensor, wherein the controller further (i) calculates a moving speed of the operating body in the second gesture using an amount of change per unit time in the touch position detected by the touch sensor, and 25(ii) activates the vibrator with a drive voltage that decreases as the moving speed calculated increases and that also decreases as the touch load obtained from the load sensor in the second gesture decreases.  
	However, Masamoto teaches the concept of a load sensor (Masamoto, FIGS. 2-3, “a load due to pressing (pressing load N) acts on the operation unit 70”) that is included in the touch sensor (Masamoto, FIGS. 2-3, “touch sensor 73”) and detects a touch load on the touch sensor (Masamoto, FIGS. 2-3, “as shown in FIG. 3, the pressing operation on the operation panel 72 is equivalent to the pressing operation on the touch sensor 73”), 
	wherein the controller further (i) calculates a moving speed of the operating body in the second gesture using an amount of change per unit time in the touch position detected by the touch sensor, and 25(ii) activates the vibrator with a drive voltage (Masamoto, FIGS. 2-3, “by causing the operation unit 70 to vibrate by the drive unit 40, it becomes possible to provide tactile feedback to the operation body F that presses the operation unit 70. Specifically, the drive unit 40 vibrates in the direction of the arrow X shown in FIG. 3 (horizontal direction) so that the movable unit 71, the 
At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “actuator 12” taught by Hyodo to further operate in coordination with the “operation unit 70” depending on the “pressing load N”, as taught by Masamoto, in order to provide that “variation in operation feeling of the input device can be reduced” (Masamoto).
	As to claim 7, Hyodo in view of Masamoto teaches the input device according to claim 6, wherein the controller activates the vibrator with the drive voltage that corresponds to the moving speed according to a first relationship in which the drive voltage of the vibrator decreases as the moving speed increases at a decrease rate that is constant with - 44 -respect to the increase of the moving speed (Hyodo, e.g., see FIG. 8(b), “In Modification 2, the drive voltage is controlled in two stages in the peripheral region 55. The drive voltage E 2 in the first high friction region 56 is made zero. When reaching the peripheral region 55 from the first high friction region 56, the driving voltage is changed from E 2 to E 4 at x = x 2. Further, at x = x 3, the drive voltage is changed from E 4 to E 1. As a result, the frictional force becomes f (E 2), f (E 4), f (E 1), Δf 1 (= f (E 2) - f (E 4)), Δf 2 (= f -f (E 1)), the frictional force decreases stepwise. As a result, the operator can recall the feeling of retraction of the operation finger to the target”; Examiner interprets the pattern of the “drive voltage E” shown in FIG. 8(b) as the 1st relationship) and that also corresponds to the touch load according to a third relationship in which the drive voltage decreases as the touch load decreases 
	As to claim 8, Hyodo in view of Masamoto teaches the input device according to claim 6, wherein the controller activates the vibrator with the drive 10voltage that corresponds to the moving speed according to a second relationship in which the drive voltage of the vibrator decreases as the moving speed increases at a decrease rate that decreases as the moving speed increases (Hyodo, e.g., see FIG. 6(c), “when x = x 4 is reached, the finger reaches the target and the frictional force between the finger and the operation surface increases to f (E 2) (⟩ f (E 1)), and the second high friction region 57 . As a result, the speed of the finger is lowered, and the operator is presented with the feeling that the operation finger is stopped within the target (x 4 to x 5 to x 6)”, Examiner interprets the pattern of the “drive voltage E” shown in FIG. 6(a) as the 2nd relationship) and that also corresponds to the touch load according to a fourth relationship in which the drive voltage of the 15vibrator decreases as the touch load decreases at a decrease rate that decreases as the touch load decreases (Masamoto, FIG. 10, “thereby, the operation of the drive unit 40 in the low-speed press release operation and the operation of the drive unit 40 in the high-speed press release operation when the operation of the drive unit 40 stops and the vibration of the operation unit 70 .
	
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo (JP 2017-130021 A, hereinafter English translation provided by EPO) in view of Tomaru et al. (US 2021/0055798 A1).
As to claim 9, Hyodo teaches the input device according to claim 1, further comprising 20a display that is electrically connected to the controller, wherein the controller (i) causes the display to selectively display one of a plurality of user interfaces (UIs) (Hyodo, FIGS. 4(a)-4(b), “In FIG. 4 (a), the X, Y coordinates of the display screen 86 are set with the upper left as the origin. Icon 60, cursor 110, etc. are defined in position and area by this X, Y coordinate system.”).
Hyodo fails to explicitly teach “(ii) changes the first length, the second length, and the third length for specifying the first gesture, the second gesture, and the third gesture, respectively, 25according to the one of the plurality of UIs displayed on the display”.
However, Tomaru teaches the concept of changing the first length, the second length, and the third length for specifying the first gesture, the second gesture, and the third gesture, respectively, 25according to the one of the plurality of UIs displayed on the display (Tomaru, FIGS. 3-4, [0056], e.g., “generate low friction vibration for predetermined period t1 S130” → “wait for predetermined period t2 and change coordinate position after movement”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vibration at the “region outside the peripheral region 55” of the “target” taught by Hyodo to be applied for a plurality of UIs, as taught by, e.g., in FIGS. 3-4 of Tomaru, in order 
 As to claim 10, Hyodo in view of Tomaru teaches the input device according to claim 9, wherein each of the plurality of UIs includes a plurality of 30selection targets (Hyodo, FIGS. 4(a)-4(b), “icon 60, cursor 110, etc. are defined in position and area by this X, Y coordinate system”; it inherently  within the scope of anticipation that there may be a plurality of selection targets such as the “icon 60”), and the controller changes the first length, the second length, and the third length, in accordance with at least one of: a size of one selection target among the plurality of selection targets included in the one of the plurality of UIs displayed on the display; a total number of the plurality of selection targets; or a distance between - 45 -the plurality of selection targets (Tomaru, FIGS. 3-4, [0056], e.g., “generate low friction vibration for predetermined period t1 S130” → “wait for predetermined period t2 and change coordinate position after movement”).  Examiner renders the same motivation as in claim 9.
As to claim 11, Tomaru teaches the input device according to claim 10, 5wherein the controller increases the first length, the second length, and the third length as the one selection target increases in size (Tomaru, [0074], “a size of each operation button 52a1 to 52a7 may be changed according to the moving speed of the finger F. For example, the controller 130 may decrease a size of each operation button 52a1 to 52a7 with an increase of the moving speed of the finger F. With this configuration, the operator can visually recognize a moving speed of the finger F”).  Examiner renders the same motivation as in claim 9.

Allowable Subject Matter
Claims 12-14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 12, the closest known prior art, i.e., Hyodo (JP 2017-130021 A), Masamoto et al. (JP 2019-153272 A), Tomaru et al. (US 2021/0055798 A1), Kamata et al. (US 2014/0347322 A1), Brombach et al. (US 2018/0088770 A1) and Israr et al. (US 2012/0327006 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the controller reduces the first length, the second length, and the third length as the total number of the plurality of selection target increases”.
As to claim 13, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the controller increases the first length, the second length, and the third length as the distance between the plurality of selection targets increases”.
As to claim 14, Hyodo teaches the input device according to claim 1, further comprising a display that is electrically connected to the controller, wherein the controller (i) causes the display to display a UI (Hyodo, FIGS. 4(a)-4(b), “In FIG. 4 (a), the X, Y coordinates of the display screen 86 are set with the upper left as the origin. Icon 60, cursor 110, etc. are defined in position and area by this X, Y coordinate system.”)
However, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “a plurality of selection targets arranged in at least two different directions, and (ii) changes the first length, the second length, and the third length in accordance with a direction in which the operating body moves on the operation screen of the touch sensor”.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Kamata et al. (US 2014/0347322 A1) teaches the concept of vibration pattern at the peripheral regions of a target as shown in FIG. 14 (see FIG. 14); (2) Brombach et al. (US 2018/0088770 A1) teaches the concept of generating vibrations on a plurality of UI targets (e.g., see FIGS. 1-5); and (3) Israr et al. (US 2012/0327006 A1) teaches the concept of controlling vibration according to “finger motion” and “pressure fe” (e.g., see FIGS. 4A-4C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Sep. 29, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***